

MASTER LICENSE AGREEMENT
 
THIS MASTER LICENSE AGREEMENT (“Agreement”) is made by and between PA LLC, a
Delaware limited liability company having its principal place of business at
1901 S. Harbor City Boulevard, Suite 300, Melbourne, Florida 32901, f/k/a
PetroAlgae, LLC (“PA”), and Congoo, LLC, a limited liability company organized
and existing under the laws of Delaware (“Licensee”).  This Agreement shall be
effective as of December 1, 2009 (the “Effective Date”).
 
RECITALS
 
A.
PA has developed and is developing the Licensed Technology (defined below) into
a proprietary production system for the growth and harvesting of micro-crops for
the production of biomass and a protein concentrate, including a protein
by-product (the “PA System”).  A detailed technical description of the Licensed
Technology is attached hereto as Exhibit “A”.

 
B.
Licensee is desirous of collaborating with PA to commercially utilize the
Licensed Technology through the grant from PA of a non-exclusive,
royalty-bearing license to use the Licensed Technology in the Territory (as
defined in Section 1.18 hereinbelow), which Licensee will use for the purposes
described in the following paragraph.

 
C.
Licensee will seek to obtain Sublicensees (defined below) to construct and
operate facilities for the growth and harvesting of organisms for the production
of oil and biomass which utilize and incorporate the Licensed Technology (each,
a “Unit” and, together, the “Units”).  Each Unit would utilize five thousand
(5,000) hectares, and would each be constructed in increments of five hundred
(500) hectares (“Unit Increments”).

 
 
NOW, THEREFORE, in consideration of the mutual covenants and premises herein
contained, the parties hereby agree as follows:

 
AGREEMENT
 
1.
DEFINITIONS

 
1.1           “Affiliate” shall mean any corporation or other business entity
which controls, is controlled by or is under common control with Licensee.  For
purposes of this definition, “control” shall mean beneficial ownership (direct
or indirect) of at least 51% of the outstanding stock or other voting rights
entitled to elect directors (or in the case of an entity that is not a
corporation the election or appointment of the corresponding managing
authority) and to exercise control over the management of such company;
provided, however, that in any country where the local law shall not permit
foreign equity participation of at least 51%, then an “Affiliate” shall include
any company in which Licensee shall own or control, directly or indirectly, the
maximum percentage of such outstanding stock or voting rights permitted by local
law and otherwise exercises control over the management of such company.

 

--------------------------------------------------------------------------------

 
 
1.2           “Business Days” shall mean days on which banks and securities
firms in New York City are customarily open for business.
 
1.3           “Design Change” shall mean any material change, as determined by
PA in its sole discretion, to any plan, drawing, specification, configuration,
biological organism, chemical formulation or other embodiment of the Licensed
Technology.
 
1.4           “Field-of-Use” shall mean any commercial, non-military use.
 
1.5           “Fuel Products” shall mean any and all products generated by the
Licensed Technology that possess the characteristics of petroleum and petroleum
bi-products created from the processing and refining of crude oil.
 
1.6           “Governmental Official” shall mean any officer or employee of any
government within the Territory or any department, agency or instrumentality
thereof, or of any government-owned or government-controlled corporation or any
public international organization, or any person acting in an official capacity
for or on behalf of any such government or department, agency, instrumentality,
corporation or public international organization.


1.7           “Improvements” shall mean any and all improvements, alterations,
variations, updates, design changes, modifications and enhancements made,
developed, or discovered in connection with the Licensed Technology or the PA
System.
 
1.8           “Licensed Patents and Intellectual Property” shall mean those
patent applications listed in Exhibit “B”, and any patents or patent
applications claiming priority through the patent applications listed in Exhibit
“B”, including provisional, non-provisional, continuation, divisional,
substitution, continuation-in-part, issued and reissued applications, filed in
the United States, foreign jurisdictions, regional patent offices or
organizations, and/or under international conventions and/or treaties including
but not limited to the Paris Convention, the Patent Cooperation Treaty (PCT),
and the International Union for the Protection of New Varieties of Plants
(UPOV).
 
1.9           “Licensed Products” shall mean any oil, biomass, or other saleable
item produced by Licensee, its Affiliates, any Sublicensee, or any unauthorized
party related to Licensee, its Affiliates or Sublicensees using the Licensed
Technology (including without limitation any Fuel Products, oil, biomass, Meal
Products or other saleable item produced from or at a Unit).
 

 
2

--------------------------------------------------------------------------------

 

1.10           “Licensed Technology” shall mean any and all Licensed Patents and
Intellectual Property, trade secrets, copyrights, technological and product
know-how (including, without limitation, such know how as described on the
attached Exhibit “A”), biological matter, or other technology or information
possessed by PA which relates to or is connected with the PA System, including
any PA Improvements.  Notwithstanding the foregoing, the Licensed Technology
shall not include any software or computer programs connected with the PA
System.  The PA System configuration selected herein is for the creation of
biodiesel feedstock and meal; should Licensee desire to select an alternative
system configuration, the parties will in good faith negotiate the economic and
certain other terms and conditions pertaining thereto.
 
1.11           “Licensee Improvements” shall mean any and all Improvements made,
developed, or discovered solely by Licensee (or any properly authorized, under
Section 3 hereinbelow, Affiliate or Sublicensee of Licensee, or any third-party
contractor under Section 2) to the Licensed Technology or the PA System during
the planning, construction, or operation of any of the Units.
 
1.12           “Meal Products” shall mean any and all co-products created by the
Licensed Technology that are remaining after the removal of the Fuel Products.
 
1.13           “Net Sales” shall mean the total of the gross revenue received by
Licensee, its Affiliates, any Sublicensee, or any unauthorized party related to
Licensee, its Affiliates or Sublicensees from the export, sale, use,
distribution, or other disposition or transfer of Licensed Products; provided,
however, that Net Sales shall not include (i) reasonable discounts actually
allowed, customary in the trade for quantity purchases, cash payments, prompt
payments, and to wholesalers and distributors (provided that, unless waived by
PA in writing in advance, such reductions shall not exceed 10% of the highest
sale price charged to other customers), (ii) customary prepaid freight and
insurance, and (iii) customs duties, sales taxes, or other governmental charges
actually paid in connection with sales of Licensed Products (but excluding any
form of income taxes).  Any adjustment to Net Sales resulting from returns of
Licensed Products sold shall only be applied as an adjustment to Net Sales in
succeeding periods. If a Licensed Product is distributed or invoiced for a
discounted price substantially lower than customary in the trade or distributed
at no cost to Affiliates or otherwise, Net Sales shall be based on the customary
amount billed for such Licensed Products.
 
1.14           “PA Improvements” shall mean any and all Improvements made by PA,
whether solely or acting jointly with others, to the Licensed Technology or the
PA System.
 
1.15           [Reserved]
 
1.16           “Software” shall mean the computer programs required to operate
the PA System described on Exhibit “C”, and any updates, upgrades, improvements,
alterations, or modifications thereto.
 
1.17           “Sublicensee” shall mean any person or entity that has a properly
authorized sublicense to construct and operate a Unit, or use any portion of the
Licensed Technology or PA System, pursuant to a sublicense from Licensee after
compliance with the provisions of Section 3 below.

 
3

--------------------------------------------------------------------------------

 
 
1.18            “Term” shall mean that period beginning on the Effective Date
and expiring December 31, 2010.
 
1.19           “Territory” shall mean the countries of Egypt and Morocco.
 
2.
GRANT OF LICENSE

 
2.1         Subject to the terms and conditions of this Agreement, PA hereby
grants to Licensee a non-exclusive royalty-bearing license to use the Licensed
Technology to construct and operate the Units and sell Licensed Products in the
Territory during the Term in the Field-of-Use.  The right of Licensee to use any
and all Software shall be governed by the terms of a separate Software licensing
agreement.  The right to approach any potential Sublicensees shall be as
follows:
 
2.1.1                       For a period of one hundred eighty (180) days after
the date hereof, Licensee will have the right to approach potential Sublicensees
in the country of Egypt with prior written notice to PA.  Such written notice
may be in the form of a list of potential Sublicensees.  Once Licensee provides
written notice of its intent to approach any such potential Sublicensees, then
Licensee shall have the exclusive right to any sub-license or license to such
Sublicensee.  After such one hundred eighty (180) day period, Licensee shall
have the right to approach other potential Sublicensees in the country of Egypt
with PA’s prior written consent.  Once PA grants such consent, then Licensee
shall have the exclusive right to any sub-license or license to such
Sublicensee.


2.1.2                      In the country of Morroco, Licensee has the right to
approach potential Sublicensees with PA’s prior written consent.  Once PA grants
such consent, then Licensee shall have the exclusive right to any sub-license or
license to such Sublicensee.
 
2.1.3                      The Licensee has the option to discuss with PA about
approaching potential Sublicensees outside of the Territory and, in the event
that PA grants its written consent to approaching any such Sublicensee, may
approach such potential Sublicensees.  Once PA grants such consent, then
Licensee shall have the exclusive right to any sub-license or license to such
Sublicensee.  In the event that PA grants the exclusive right for any use of the
Licensed Technology to a third party in a country outside the Territory in which
the Licensee is conducting any activities, then upon written notice to Licensee,
Licensee shall cease any use of the Licensed Technology in such country, and any
efforts to market the Licensed Technology in such country, except with respect
to (a) any sublicenses already granted hereunder, or (b) potential Sublicensees
in discussions with Licensee at the time of PA’s notice to Licensee above.

 
4

--------------------------------------------------------------------------------

 
 
2.2                      The right of Licensee to construct and operate the
Units includes the right to contract with third parties within the Territory to
assist in the planning, construction, and operation of the Units (any such
agreements, “Third-Party Contractor Agreements”); provided, however, that such
right, and the Third-Party Contractor Agreements, shall be subject to and
conditioned upon Licensee first obtaining (i) appropriate (in PA’s reasonable
discretion) supervision, control, and quality assurances by such third parties,
(ii) such third parties’ agreement to be bound in writing in a manner
sufficient, in the PA’s reasonable discretion, to protect any and all rights of
PA, including without limitation the PA’s rights in and to the Licensed
Technology, the Licensed Patents and Intellectual Property, or which may
otherwise arise hereunder (such agreement may include, in the PA’s sole and
absolute discretion, naming the PA as a third-party beneficiary thereunder, or
providing some other form of contractual protection which would allow the PA to
directly enforce any breach thereof), and (iii) to not otherwise exceed the
scope of the license under this Agreement.  Licensee shall be liable for any and
all breaches or violations of this Agreement or any Third-Party Contractor
Agreements by any such third parties.
 
3.
AFFILIATES; SUBLICENSES

 
3.1           Licensee shall have the right to sublicense to any Affiliates
provided that such Affiliates first consent in writing to be bound by the terms
of this Agreement to the same extent as Licensee and such consent has been
delivered to PA.  Licensee shall provide PA with a copy of all documentation
granting any such rights no later than ten (10) Business Days after the date
such documentation is executed and delivered.
 
3.2           The parties agree to negotiate in good faith and take commercially
reasonable actions to allow for the minimization of taxes, including without
limitation any withholding taxes.
 
3.3           Licensee may sublicense the rights granted to it under Section 2.1
to any third party not referenced in Section 3.1 or Section 3.2 above by
obtaining written approval from PA prior to entering into any agreement with
such third parties, which may be withheld or conditioned in PA’s sole and
absolute discretion, and provided, that such third party first consents in
writing to be bound by the terms of this Agreement to the same extent as
Licensee and such consent has been delivered to PA.  Licensee shall provide PA
with a copy of all documentation granting any such rights no later than ten (10)
Business Days after the date such documentation is executed and delivered.

 
5

--------------------------------------------------------------------------------

 

3.4           Upon termination of this Agreement and the termination of the
license granted under Section 2 hereof for any reason other than the expiration
of the Term, PA will, at its sole discretion, through a substitute licensee or
designee grant to each Sublicensee under a valid sublicense relating to the
Licensed Technology existing at the time (provided that such Sublicensee was not
the cause for the early termination of this Agreement) either (a) a temporary,
revocable, limited, non-exclusive sublicense for a period of ninety (90) days
(during such time period PA’s substitute licensee or designee and such
Sublicensee may negotiate a mutually acceptable non-exclusive sublicense
agreement), or (b) a temporary, revocable, limited, non-exclusive license for a
period of ninety (90) days (during such time period PA and such Sublicensee may
negotiate a mutually acceptable non-exclusive license agreement; provided,
however, that PA’s obligations under any such arrangement shall be consistent
with and not exceed PA’s obligation to Licensee under this Agreement, and
further provided, that such Sublicensee agrees in writing sent to PA to assume
all obligations of this Agreement for the benefit and protection of PA,
including the obligations to make all payments due under this Agreement and
under any such sublicense.  PA shall not be responsible or liable for any
liabilities, claims, penalties or damages on the part of Licensee or any
Sublicensee or relating to any sublicenses authorized in Section 3 hereof.
 
3.5           Licensee agrees to strictly enforce against any Sublicensee
receiving a sublicense under this Section 3 all of the provisions which are
required to be included in such sublicensing agreements for the protection of
PA, as provided in this Section 3; to advise PA of any violations thereof by any
such Sublicensee, and of corrective actions taken by such Sublicensee and the
results thereof; and at the request of PA to terminate such sublicense agreement
with any Sublicensee which violates any of such provisions for the protection of
PA.  If Licensee fails to exercise such termination rights by giving written
notice to such Sublicensee in question within fifteen (15) days after being
requested to do so in writing by PA, Licensee appoints PA its irrevocable
attorney-in-fact to send a notice of termination in the name of Licensee to such
Sublicensee for the sole purpose of terminating the sublicensing agreement or
any specific rights of such Sublicensee under such sublicensing agreement, it
being agreed that PA shall not incur and shall not assume, and shall not be
deemed to assume, any obligations or liabilities in connection with such action
or its power of attorney.
 
3.6           In the event that Licensee enters into any valid sublicense as
described in this Section 3, then Licensee shall, promptly after the date of
entering into any such sublicense, assign such sublicense in whole, and this
Agreement in part, to Green Science Energy LLC, a New York limited liability
company in which both the Licensor and the Licensee both possess equity
interests, which shall perform the Licensee’s duties and obligations with
respect to any such sublicense, both as sublicensor under such sublicense and as
Licensee hereunder.
 
6

--------------------------------------------------------------------------------


 
4.
PATENT FILING AND PROSECUTION


4.1           Subject to the requirements, limitations and conditions set forth
in this Agreement, PA shall have the exclusive right, power, and authority to
control: (i) the preparation, filing, and prosecution of any and all United
States and foreign patent applications connected with the Licensed Technology,
the PA System, and any Improvements to the foregoing which are not Authorized
Licensee Improvements (as defined in Section 10.1 hereinbelow), defined below
(including any interferences and foreign oppositions), and (ii) the maintenance
and enforcement of any and all patents issuing from (i) above or (iii) any
Authorized Licensee Improvements which Licensee fails to file, prosecute or
protect as described below in this Section 4.1.  Subject to the requirements,
limitations and conditions set forth in this Agreement, during the Term Licensee
shall have the exclusive right, power, and authority to control: (x) the
preparation, filing, and prosecution of any and all patent applications
worldwide which arise out of or are connected with any Authorized Licensee
Improvement, and (y) the maintenance and enforcement of any and all patents
issuing therefrom worldwide; provided, however, that PA shall have the right to
approve all such filings or prosecution in writing in advance of making any
filings or taking such action (as applicable), such approval not to be
unreasonably withheld.  PA shall be provided drafts of all such filings no later
than thirty (30) days prior to the proposed filing date, and Licensee shall
implement reasonable requests made by PA with regard to the preparation, filing,
prosecution and/or maintenance of any patent applications and/or patents with
respect to any Authorized Licensee Improvements in any jurisdiction within the
Territory.  Licensee agrees that it shall not surrender patentable subject
matter or narrow claim scope so as to avoid overlap with other technologies of
Licensee or its Affiliates.  Licensee shall, at the request of PA, file,
prosecute, and maintain patent applications and patents, as the case may be, in
those foreign countries within the Territory designated by PA.   In the event
that Licensee does not, within thirty (30) days following written request from
PA, exercise its right to prepare, file or prosecute any patent applications in
connection with any Authorized Licensee Improvement pursuant to the terms of
clause (x) above or maintain or enforce any patents in connection with any
Authorized Licensee Improvement pursuant to the terms of clause (y) above, PA
shall have the right to take such action, and upon completion of such action,
Licensee agrees that PA shall have the sole and exclusive right, title and
interest in such Authorized Licensee Improvement, and Licensee shall, upon
request from PA, execute and deliver such instruments and take such actions are
reasonably necessary in order to transfer to PA, or as the case may be,
establish legal title and interest of such Authorized Licensee Improvement in
and to PA.   Each party shall pay its own legal fees and out-of-pocket expenses
associated with any of the activities of either party described in this Section
4.1, except as described herein, but including, without limitation, the
prosecution and maintenance of all patents included in the Licensed Technology
or any Licensee Improvements.
 
4.2           Promptly after the Effective Date and from time to time in
accordance with the terms of this Agreement and thereafter, Licensee, and its
Affiliates, shall disclose to PA all inventions, technical data, information,
and materials relating to the Licensed Technology or the PA System that could
reasonably be considered Licensee Improvements.

 
7

--------------------------------------------------------------------------------

 
 
5.
LICENSING FEES AND ROYALTIES

 
5.1           Upon execution of this Agreement, and in consideration of the
rights granted to Licensee hereunder, Licensee shall pay to PA an initial
licensee fee in an amount equal to four million dollars ($4,000,000).  For any
Unit which the Licensee or a Sublicensee desires to construct and operate,
Licensee shall pay PA a licensing fee of eighty-five million U.S. dollars (USD
$85,000,000), which shall be paid in increments according to payment schedules
set forth in Exhibit “D,” which shall be attached hereto for each Unit the
Licensee or a Sublicensee desires to construct and operate, and which shall be
consecutively numbered for each Unit (Exhibit D-1, D-2., etc.).
 
Notwithstanding anything stated to the contrary herein and independent of the
construction schedule for the Units, and for purposes of clarification with
respect to Licensee’s minimum license fee payment commitments under this
Agreement, Licensee agrees to pay minimum increments of the license fees to PA
in the minimum increment amounts and in accordance with the timeline as set
forth on each Exhibit “D”.
 
5.2           Licensee shall pay PA a royalty equal to seven (7%) of any and all
Net Sales for each Unit.
 
5.3           [Reserved].
 
5.4           All payments will be paid to PA in U.S. dollars by check or wire
transfer of immediately available funds, as directed by PA in writing. The
remittance of royalties payable on Net Sales outside the United States shall be
payable to PA in United States Dollar equivalents at the rate of exchange of the
currency of the country from which the royalties are payable, as quoted in The
Wall Street Journal for the last business day of the reporting period for which
the royalties are payable.  If the transfer of, or the conversion into, or
payment of, the United States Dollar equivalents of any such remittance in any
such instance is not lawful or possible, the payment of such part of the
royalties as is necessary shall be made by the deposit thereof, in the currency
of the country where the sale was made on which the royalty was based to the
credit and account of PA or its nominee in any commercial bank or trust company
of PA’s choice, prompt written notice of which shall be given by Licensee to PA.
 
5.5           Licensee shall be responsible for payment of all bank transfer
charges, taxes, duties and other charges imposed by any taxing authority (other
than PA’s income taxes) in connection with any payments, fees, or royalties paid
by Licensee to PA.
 
5.6           Amounts payable under Sections 5.2 hereof shall be paid,
quarterly, in arrears, to PA within fifteen (15) days of the end of the calendar
quarter in which such royalties are incurred.

 
8

--------------------------------------------------------------------------------

 
 
5.7           In the event that Licensee and PA do not agree regarding whether
the sale of products or services is within the scope of any royalty or payment
obligation herein, the following dispute resolution procedures shall apply: (1)
Either party can raise a dispute as to a sale, a royalty, or other payment
obligation by objecting to such sale, royalty, or payment obligation, in
writing, to the other party.  (2) Thereafter, the CEO of PA (or designee
thereof) and the CEO of Licensee (or designee thereof) shall have thirty (30)
days in which to negotiate in good faith to resolve the dispute.  If these
negotiations are insufficient to resolve the dispute, then the parties shall
enter into binding arbitration as described in Section 22 hereof, unless
otherwise agreed by the parties in writing; and judgment upon the arbitration
award may be entered in any court having jurisdiction.  Each party shall bear
its own costs in any such arbitration.
 
5.8           If either Licensee, or any of its Affiliates or Sublicensees
desires to solicit or accept any consideration for the sale of any Licensed
Product (either directly or indirectly) not in accordance with the terms of the
Net Sales as established herein,  Licensee shall seek PA’s prior written
consent, which consent may be conditioned or withheld in PA’s reasonable
discretion.  Licensee shall not enter into any transaction with any Affiliate or
Sublicensee that would circumvent its monetary or other obligations under this
Agreement.
 
5.9           In the event that Licensee, Affiliates, or Sublicensees sell
Licensed Products to a Third Party to whom it also sells other products or
services, the price for such Licensed Products shall not be established such
that the Net Sales or consideration covered by Section 5 is below fair market
value with the intent of increasing market share or consideration for other
products or services sold by Licensee, Affiliates, or Sublicensees or for the
purpose of reducing the amount of royalties and  consideration covered by
Section 5 payable to PA under this Agreement.  If the sale of a Licensed Product
under such circumstances results in Net Sales or other consideration below the
fair market value of such Licensed Product, then the Net Sales or consideration
covered by Section 5 shall be deemed to be the fair market value for purposes of
calculating payments owed to PA under this Agreement.  The parties acknowledge
that Licensee currently possesses and/or may pursue access to other intellectual
property rights that are not covered by this Agreement.  Sale of any product
that is not a Licensed Product will not create any royalty obligation under this
Agreement.
 
6.
CONFIDENTIALITY

 
6.1           Each party undertakes during the Term of this Agreement, and for a
period of five (5) years following the termination of this Agreement, to hold in
confidence and not to use or disclose to any other person or entity, or to use
for any purpose other than pursuant to this Agreement, any confidential or
proprietary information, knowledge, know how, materials or data (the
“Confidential Information”) received from the other party, and which is
reasonably identifiable as confidential by the receiving party.  Information
which is communicated orally shall be considered Confidential Information if
such information is either identified in writing as confidential or proprietary
at time of initial disclosure or confirmed in writing as being Confidential
Information within a reasonable time after the initial disclosure.  Licensee
shall require any Sublicensee to assume the same obligation in any
sublicenses.  The obligation under this Section 6.1 shall not apply to
information which:

 
9

--------------------------------------------------------------------------------

 
 
6.1.1     is known to the receiving party or any of its Sublicensees prior to
its receipt by the receiving party, without violating any confidentiality
obligation, and can be so proven by written records; or
 
6.1.2     is received at any time by the receiving party or its Sublicensees in
good faith from another person or entity lawfully in possession of it and having
the right to disclose the same, and can be so proven by written records; or
 
6.1.3                      is as of the date of receipt by the receiving party
in the public domain or subsequently enters the public domain other than by
reason of acts or omissions of the employees or agents of the receiving party or
its Sublicensees which acts or omissions have not been consented to by the other
party, and can be so proven by written records;
 
6.1.4                      is independently developed by or on behalf of the
receiving party without resort to the other party’s Confidential Information as
can be shown by reasonable documentary evidence.
 
6.2          Notwithstanding the provisions of Section 6.1, Licensee may use the
Confidential Information received from PA solely as necessary in connection with
applying for and securing any governmental authorizations necessary for it to
perform its obligations hereunder.  PA and Licensee may also disclose
Confidential Information to the extent required by applicable law, provided that
the party required to make such disclosure cooperates with the other party’s
efforts to limit such disclosure and notifies such other party upon receipt of
any order or request for such disclosure
 
7.
CONSTRUCTION, AND OPERATION OF UNITS AND UNIT INCREMENTS

 
7.1          Once construction for a Unit is completed by Licensee, Licensee
shall, at its sole cost and expense (except for those items to be provided by PA
as set forth on the attached Exhibit “A”), use commercially reasonable efforts
in operating such Unit to generate and maximize Net Sales therefrom.
 
7.2          Licensee or any Sublicensee shall not commence construction on any
Unit Increment or Unit until PA has granted PA’s approval, in its sole and
absolute discretion, for the commencement of construction for such Unit
Increment or Unit.  No later than sixty (60) days prior to the date on which the
Licensee intends to commence construction on any Unit Increment, Licensee shall
submit to PA for review and approval final copies of all architectural,
engineering, and construction plans, diagrams, agreements, tables, drawings,
designs, with respect to the planning and construction of any such Unit
Increment, and any other documents related thereto which may be requested by
PA.  Upon receipt of the required items as described in the immediately
preceding sentence, PA shall provide such approval, rejection or approval within
thirty (30) days from receipt of such plan, diagram, table, drawing, design or
document.

 
10

--------------------------------------------------------------------------------

 
 
7.3           During the construction of any Unit or Unit Increment, Licensee
will allow PA’s personnel reasonable access to all construction and
manufacturing sites and facilities associated with such Unit or Unit
Increment.  Licensee shall obtain PA’s written consent (which consent may be
withheld or conditioned in PA’s sole and absolute discretion) prior to making
any Design Change.
 
7.4           For the construction of each Unit, so long as Licensee has not
defaulted under this Agreement, PA shall at its expense assemble a science and
engineering team of its personnel which are necessary (as reasonably determined
by PA) to provide technical assistance to Licensee in the planning,
construction, and operation of any Unit as further described below and in that
certain Service and Support Agreement entered into between the parties, a form
of which shall be attached as Exhibit “E” for each Sublicensee.  PA may provide
such services through one or more of its affiliates, including without
limitation, a company based in the Territory.  The science and engineering team,
part of which may be located at Licensee’s facilities or the site of the build
out of a Unit, will provide the following:
 
(a)         technical assistance with the initial planning for each Unit, which
shall include, but not be limited to, assistance with the facility layouts,
technical specifications, machinery requirements, and operating procedures;
 
(b)         reasonable science and engineering assistance and support during the
construction of the Units; and
 
(c)         on-going engineering and commercial service and support as
reasonably needed during the operation of the Units in order for the Units to
function in a commercially and economically viable manner as specified in the
Service and Support Agreement.

 
11

--------------------------------------------------------------------------------

 

7.5           Construction for any Unit, or any Unit Increment, shall not be
deemed complete hereunder until PA inspects and “Certifies” such Unit.  As used
herein, “Certifies” or “Certified” shall mean that, after inspection, and any
testing deemed necessary by PA in its reasonable discretion, PA has determined,
in PA’s sole and absolute discretion, that the Unit has been properly
constructed, that the Licensed Technology has been properly incorporated and
implemented into the Unit, that all necessary governmental approvals,
authorizations, and consents to operate the Unit have been obtained, and that
the Unit is otherwise capable of operating according to PA’s customary
performance parameters for the PA System.  In the event PA Certifies a Unit or
Unit Increment, PA will provide written evidence of such to
Licensee.  Notwithstanding anything contained herein to the contrary, Licensee
shall not begin commercial operations of any Unit or Unit Increment, or
otherwise operate any Unit or Unit Increment with the intent of producing any
Licensed Products, until such Unit or Unit Increment has been Certified by PA
under this Section 7.5.
 
7.6           Licensee shall use commercially reasonable efforts to prepare and
file or cause to be prepared and filed all necessary applications to obtain any
necessary approvals, consents, or other authorizations for the construction, and
operation of Units and the sale of Licensed Products in the name of Licensee or
its Affiliates or Sublicensees from any necessary governmental authorities in
the Territory or where Licensee, its Affiliates or Sublicensees intend to use or
sell the Licensed Products.  Licensee shall use commercially reasonable efforts
in the performance of any investigation, testing, and solicitation of government
approvals pertaining to the use of the Licensed Technology.
 
7.7           Licensee’s capitalization structure, including without limitation
both debt, convertible debt, and any form of option to purchase equity, is as
set forth in detail on Exhibit “F”.
 
8.
REPORTS; AUDIT RIGHTS

 
8.1           During the Term, for each Unit, during the planning and
construction of such Unit and prior to the time in which PA Certifies such Unit,
no later than ten (10) days after each calendar quarter after the Effective
Date, Licensee shall submit to PA a progress report describing the material
planning and construction activities with respect to such Unit during such
immediately preceding quarter.  The progress reports submitted under this
Section 8.1 shall include, but not be limited to, the following topics:
 
 
·
summary of work completed;

 
 
·
summary of work in progress;

 
 
·
summary of any contracts or agreements entered into with respect to the Unit;

 
 
·
current schedule of anticipated events or milestones; and

 
 
·
a summary of resources (dollar value) spent in the reporting period.


 
12

--------------------------------------------------------------------------------

 
 
In addition, Licensee shall provide all other information available to Licensee
which is reasonably related to or connected with the planning or construction of
any Unit which PA requests.  All reports due from Licensee to PA under this
Agreement, including without limitation the progress reports above, shall be
submitted in English.  All such progress reports shall be true, accurate, clear
and complete in all respects, and shall contain no misleading information.
 
8.2           With each payment pursuant to Sections 5.2, 5.3, or 5.4 hereunder,
during the Term of this Agreement (including the last day of any such calendar
quarter following the expiration date of this Agreement), Licensee shall provide
PA with a report detailing:  (i) all royalties and other revenue owed to PA
hereunder with an itemization of the source of such revenue (e.g., whether due
to sales of products (including model numbers), and services received from
Sublicensees, or other commercial partners, etc.), (ii) gross and Net Sales on
all Licensed Products sold, (iii) other information reasonably requested by
PA.  If no payment is due for any period, Licensee shall so report.  The report
must be accompanied by a signed, duly notarized affidavit from the CEO and CFO
of the Licensee attesting that the report is complete and accurate in all
respects.
 
8.3           Licensee shall keep, and it shall require its Sublicensees to
keep, accurate records in accordance with generally accepted accounting
principles and in sufficient detail including reporting of Net Sales and all
appropriate deductions claimed, to enable the payments due under Section 5 to be
determined.  Upon the request of PA, Licensee, its Affiliates and its
Sublicensees shall permit an independent certified public accountant selected by
PA to have access during regular business hours and upon reasonable notice to
Licensee, to inspect and copy those records of Licensee and its Affiliates, and
Sublicensees as may be necessary or desirable to verify the accuracy of the
reports given pursuant to this Agreement.  Should the audit reveal an
underpayment discrepancy of ten (10%) or more between any payment reported and
any payment actually due to PA, Licensee shall pay all fees and expenses
incurred in conducting the audit; otherwise PA shall pay the fees and expenses
incurred in conducting the audit and inspection.  Underpayment discrepancies
shall be paid promptly by Licensee to PA and overpayment discrepancies shall be
credited to Licensee’s account in connection with the next subsequent payment of
royalties.
 
9.
WARRANTIES AND INDEMNIFICATION

 
9.1          PA hereby represents and warrants as follows:
 
9.1.1                      Except as disclosed on Exhibit “B”, PA owns the
Licensed Technology and the Licensed Technology and PA Improvements doe not, and
will not (to the best of PA’s knowledge), infringe or violate any third party
intellectual property rights and no third party has infringed upon PA’s rights
in the Licensed Technology or PA Improvements.
 

 
13

--------------------------------------------------------------------------------

 

9.1.2                      PA has the right, power, and authority to enter into
this Agreement, that the Agreement has been duly executed and delivered, that
the Agreement is legal, valid, and binding according to its terms, and that the
Agreement does not contravene any other agreement to which PA is a party or its
governing documents (including without limitation its Certificate of
Organization and Amended and Restated Limited Liability Company Agreement).
 
9.1.3                      The technical description in Exhibit “A” is true and
correct in all material respects.
 
9.1.4                      The Licensed Technology and all PA Improvements
comply with all applicable federal, state or local rules, regulations or laws
and that, in the event the Licensed Technology and/or PA Improvements require
updating or modifications to enable them to continue to comply with such rules,
regulations or laws, PA shall timely implement the appropriate modifications at
no additional charge to Licensee.
 
9.1.5                      There is no action, suit, claim, investigation or
proceeding pending, or to the best of PA’s knowledge, threatened against, by or
affecting PA or the Licensed Technology which, if adversely decided, might
adversely affect PA’s ability to enter into this Agreement, PA’s performance of
its obligations hereunder, or Licensee’s use and sublicensing of the Licensed
Technology.  As of the Effective Date, PA further represents and warrants that
it does not know of any basis for any such action.
 
9.1.6                      There is no existing pattern or repetition of
licensee complaints regarding the Licensed Technology, including performance
issues, and that PA’s engineers have not currently identified any repeating
adverse impact on the Licensed Technology, including performance, for which the
root cause is believed to be a flaw or defect in the Licensed Technology.
 
9.1.7                      Each of PA’s employees or permitted contractors
(“Employee”) assigned to perform any services hereunder, including engineering
and/or support services, has the proper skills, training, and professional
background to perform such services, such services will be performed in a
competent and professional manner.
 
9.1.8                      PA can, and will, perform its obligations hereunder
without violating any applicable government law, regulation, or rule.
 
9.2         Licensee hereby represents and warrants as follows:


9.2.1                      Licensee has the right, power, and authority to enter
into this Agreement, that the Agreement has been duly executed and delivered,
that the Agreement is legal, valid, and binding according to its terms, and that
the Agreement does not contravene any other agreement to which Licensee is a
party or its governing documents (including without limitation any certificate
of organization or operating agreement).

 
14

--------------------------------------------------------------------------------

 


9.2.2                      Licensee can, and will, perform its obligations
hereunder without violating any applicable government law, regulation, or rule.


9.2.3                      Licensee has all resources (including, without
limitation, financial, engineering, and technical resources) which may be
necessary to perform its obligations hereunder (including, without limitation,
its obligations under Sections 5 and 7), and can demonstrate, to the PA’s
reasonable satisfaction, that such resources are sufficient to enable Licensee
to perform its obligations hereunder.
 
9.2.4                      Licensee, and any Affiliate and Sublicensee, will use
the Licensed Technology exclusively for the production of Licensed Products or
as otherwise permitted under this Agreement.
 
9.2.5                      Licensee represents and warrants that, as of the
Effective Date, and at all times thereafter, it has adequate capitalization to
perform its obligations under this Agreement.
 
9.3         The representations and warranties under this Section 9 shall
survive execution of this Agreement.
 
9.4         OTHER THAN AS SPECIFICALLY SET FORTH ABOVE, NEITHER PARTY, ANY
AFFILIATE, NOR ANY OF ITS OR THEIR RESPECTIVE  DIRECTORS, OFFICERS, EMPLOYEES OR
AGENTS, MAKE ANY REPRESENTATION OR WARRANTY, EXPRESSED OR IMPLIED, AND HEREBY
SPECIFICALLY DISCLAIM ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE WITH RESPECT TO ANY SUBJECT MATTER HEREUNDER OR USE THEREOF,
AND, OTHER THAN AS MAY BE DESCRIBED HEREIN.  Neither party has relied on any
oral or written statements or any other materials provided by the other party in
connection with this Agreement and the decision to enter into this Agreement is
based solely on each party’s independent due diligence.
 
9.5          PA agrees to indemnify, defend and hold Licensee and its officers,
agents and employees harmless from and against any and all claims, losses,
costs, damages or liabilities, including but not limited to legal fees, expert
witness fees, costs and expenses, directly or indirectly arising from or related
to any actual or alleged infringement (including without limitation contributory
infringement), misappropriation, or violation of any third party’s patents,
copyrights, trade secret rights, trademarks, or other intellectual property or
proprietary rights of any nature or jurisdiction in the world ("Infringement
Claim") asserted against Licensee and/or Sublicensee(s) or one of the
indemnified parties by virtue of Licensee’s or Sublicensee’s use of the PA
System.

 
15

--------------------------------------------------------------------------------

 
 
9.5.1     Licensee will use reasonable efforts to notify PA of any Infringement
Claim for which Licensee believes it is entitled to indemnification under this
Section 9 and which Licensee desires PA to defend.  However, Licensee’s failure
to provide such notice or delay in providing such notice will relieve PA of its
obligations under this Section 9.5 only if and to the extent that such delay or
failure materially prejudices PA’s ability to defend such Infringement
Claim.  PA shall have the right to control and direct the investigation, defense
and settlement of each such claim.  Once PA assumes the defense of an
Infringement Claim, it will be conclusively presumed that PA is obligated to
indemnify Licensee for such Infringement Claim, and Licensee will cooperate with
PA, at PA’s reasonable request and at PA’s expense, in the defense of the
Infringement Claim.  No settlement of any Infringement Claim will be binding on
Licensee without Licensee’s prior written consent.  Licensee may participate in
the defense of the claims by counsel of its own choosing, at its cost and
expense.  Licensee has the right to assume its own defense of any Infringement
Claim at PA’s expense if PA fails to promptly assume the defense of Licensee
with respect to such claim.
 
9.5.2     Should the PA System, or any portion thereof, become, or in PA's
opinion be likely to become, the subject of an Infringement Claim, PA shall at
its option and sole expense either: (i) procure for Licensee and all
Sublicensees the right to continue to use the PA System as contemplated
hereunder, or (ii) modify the PA System to eliminate any Infringement Claim
which might result from its use hereun­der, provided that the PA System’s
performance must remain at least as good as provided in Exhibit “A”, or
(iii) replace the PA System with an equally suitable, compatible and
functionally equivalent non-infringing PA System at no additional charge to
Licensee.  If none of these options is reasonably available to PA, then this
Agreement may be terminated at the option of either party, without further
obligation or liability on the part of either party, except that PA agrees to
promptly refund to Licensee all sums paid to PA hereunder other than the
initial, four million dollar ($4,000,000) payment.  In no event shall Licensee
be liable to PA for any charges after the date that Licensee no longer uses the
PA System because of an Infringement Claim.
 
9.6          Notwithstanding anything stated to the contrary, in no event shall
either party be responsible or liable for any indirect, special, punitive,
incidental, or consequential damages or losses, including, without limitation,
losses of use, profits, business, reputation or financing  or other economic
loss or damage with respect to this Agreement regardless of any legal theory,
whether arising in contract, warranty, tort (including negligence), strict
liability or otherwise.  All warranties provided by PA under this Agreement in
connection with the Licensed Technology or the PA System shall automatically
become null and void to the specific extent that any Improvement or Design
Change not approved by PA made or caused by Licensee, or its Affiliates or
Sublicensees, caused a breach of such warranty(ies).  The limitations on
liability contained in this Section 9.6 apply even though a party may have been
advised of the possibility of such damage.  TO THE MAXIMUM EXTENT LEGALLY
ALLOWED, EACH PARTY’S TOTAL AGGREGATE LIABILITY (ARISING OUT OF OR IN CONNECTION
WITH BUT NOT LIMITED TO ANY BREACH OF CONTRACT, NEGLIGENCE, TORT, LIQUIDATED
DAMAGES, SPECIFIC PERFORMANCE, TERMINATION, CANCELLATION INCLUDING, THE
REPAYMENT OF THE CONTRACT PRICE, FUNDAMENTAL BREACH, BREACH OF WARRANTIES,
MISREPRESENTATION, NONPERFORMANCE, NON-PAYMENT, OR ANY OTHER) WHETHER BASED IN
CONTRACT, IN TORT, IN EQUITY, ON STATUTE, AT LAW OR ON ANY OTHER THEORY OF LAW,
SHALL NOT EXCEED THE AMOUNT OF ANY PAYMENTS OF LICENSING FEES PAYABLE BY
LICENSEE.

 
16

--------------------------------------------------------------------------------

 
 
9.7         THE LIMITATIONS ON LIABILITY AND REMEDIES CONTAINED IN SECTION 9.6
ABOVE SHALL NOT APPLY TO:
 
9.7.1        LIABILITY ARISING UNDER SECTION 9.5 OF THIS AGREEMENT; AND/OR
 
9.7.2                      DAMAGES INCURRED DUE TO INTENTIONAL OR GROSSLY
NEGLIGENT ACTS OR OMISSIONS BY EITHER PARTY; AND/OR


9.7.3                      DAMAGES INCURRED DUE TO OF EITHER PARTY’S OBLIGATIONS
HEREUNDER.


9.8         Licensee hereby agrees to indemnify, defend, save and hold each and
all PA Parties harmless from and against any and all claims, demands, or actions
(“Claims”) asserted by any other person or entity alleging or seeking recovery
or other relief for any liability, cost, fee, expense, loss, or damage arising
or resulting from the use of Licensee Inprovements by Licensee, its customers,
end-users, Affiliates, agents, employees, directors, officers (collectively
“Agents”), or its Sublicensees or their Agents, however the same may
arise.  Licensee shall not, and shall require that its Affiliates, and
Sublicensees not, make any statements, representations or warranties whatsoever
to any person or entity, or accept any liabilities or responsibilities
whatsoever from any person or entity that, as to any PA Party, are inconsistent
with any disclaimer or limitation included in Section 9.
 
17

--------------------------------------------------------------------------------




10.
OWNERSHIP AND PATENT ENFORCEMENT


10.1           As between the parties hereto, PA owns and shall own any and all
right, title and interest in and to the Licensed Technology, the PA System, and
any PA Improvements regardless of whether developed prior to or after the
Effective Date.  Neither Licensee nor any of its Affiliates or Sublicensees
shall attempt to create, devise, make or discover any Licensee Improvements, or
otherwise attempt to modify, alter, or change the Licensed Technology or the PA
System, without the prior express written consent of PA (any such authorized
Licensee Improvements receiving PA’s express prior written consent shall herein
be referred to as, “Authorized Licensee Improvements”).  Licensee shall own any
and all right, title, and interest in and to any Authorized Licensee
Improvements.  In the event that Licensee or any party other than PA creates,
devise, makes or discovers any Licensee Improvements without PA’s prior written
consent, then PA shall own all right, title, and interest in and to such
Licensee Improvements.  Licensee shall, and shall cause each of its Affiliates,
Sublicensees, employees and agents to, take all actions and to execute,
acknowledge, and deliver all instruments or agreements reasonably requested by
PA, and necessary for the perfection, maintenance, protection, enforcement or
defense of the rights of PA or PA with respect to any Licensed Technology, the
PA System, any PA Improvements, or any Licensee Improvements not made in
compliance with this Section.
 
10.2           No later than thirty (30) Business Days after the creation or
discovery of any Licensee Improvements (regardless of whether such Licensee
Improvements are Authorized Licensee Improvements), Licensee shall inform PA in
writing about such event and shall provide a complete description of any such
Licensee Improvement and all supporting research, data, or other information
concerning such Licensee Improvement.  In the case of any Licensee Improvements
solely created or discovered by a Sublicensee, Licensee shall inform PA thirty
(30) Business Days after Licensee knows, or should have known, of such Licensee
Improvement, provided that Licensee shall use commercially reasonable efforts to
monitor the activities of its Sublicensees and require in its sublicense
agreement(s) that each Sublicensee provides sufficient notice to Licensee of any
Licensee Improvement created or discovered by such Sublicensee in order for
Licensee to comply with this Section 10.2.  PA will have the right to an
exclusive, perpetual, worldwide, royalty-free license to any and all Authorized
Licensee Improvements in all fields of use.  PA shall have the right to
sub-license any such Authorized Licensee Improvements to any third party to whom
it currently licenses the PA System or the Licensed Technology or to whom it
intends to license the PA System or the Licensed Technology.
 
10.3           Each party shall inform the other party promptly in writing, and
in any event no later than fifteen (15) Business Days after the date on which
the party learned, or should have learned, of any alleged infringement by any
other person or entity of the Licensed Technology, the PA System, or any
Licensee Improvements which comes to its attention and of any available evidence
thereof.
 
10.4           Upon notice by either party of an alleged infringement under
Section 10.2, either party can, subject to Section 10.7, require the reasonable
cooperation of the other party to take all reasonable steps to enforce any
relevant rights to the Licensee Improvements against infringers.  If the parties
jointly agree to enforce such rights against any alleged infringement, all costs
and proceeds shall be shared equally.  In the event that either party declines,
as described in Sections 10.5 and 10.6 hereinbelow, to participate in an
enforcement action, the Enforcing Party may require, subject to Section 10.7,
the Declining Party to provide reasonable cooperation, at the Enforcing Party’s
sole expense.  In such an event, subject to the terms hereunder, the Enforcing
Party shall enjoy any and all proceeds without any obligation of payment to the
Declining Party.  Notwithstanding the previous sentence, and for avoidance of
doubt, if Licensee is the Enforcing Party in such an action, any proceeds
received by Licensee with respect to the infringement shall be subject to
royalties as set forth in Section 5.

 
18

--------------------------------------------------------------------------------

 
 
10.5           If either party is not willing to take action against an
infringer of the Licensee Improvement, such party (the “Declining Party”) shall,
within a reasonable time, but not more than sixty (60) days after receipt of
notice of the alleged infringement, notify the other party (the “Enforcing
Party”) that it will not take action against the infringer.  The Declining Party
shall permit, if legally necessary, the use of its name and shall execute any
documents and do any acts as may be reasonably necessary for the purpose of
taking such action.  The Enforcing Party shall keep the Declining Party informed
of the progress of the action, and the Declining Party shall be entitled to
engage separate counsel at any time at its own expense.  Notwithstanding the
foregoing, the Declining Party can join any action by the Enforcing Party at its
own expense.
 
10.6           In the event that a declaratory judgment action alleging
invalidity or non-infringement of any of the Licensee Improvement in the
Territory shall be brought against either party (the Responding Party), the
Responding Party shall notify the other party in writing immediately upon
receiving notice thereof, and the parties shall consult concerning the action to
be taken.  The other party, at its option, shall have the right no later than
thirty (30) days after commencement of such action to join the action and share
the expense thereof.  In such event, the parties will confer prior to making any
decision regarding settlement or other significant decisions regarding the suit
or action and no such decision will be made without the consent of both parties,
which consent will not be unreasonably withheld, conditioned or delayed.
 
10.7           Any infringement suit which either party may institute to enforce
the Licensee Improvement pursuant to this Agreement, or in a suit for patent
infringement which is brought by another person or entity against PA or
Licensee, which either party or both parties are required or elect to defend,
the other party hereto shall, at the reasonable request and the expense of the
party initiating such suit (or if any such party is defending such suit at the
expense of Licensee), subject to this Section 10, cooperate in all reasonable
respects and, to the extent reasonably possible, have its employees testify when
requested and make available relevant records, papers, information, samples,
specimens, and the like.

 
19

--------------------------------------------------------------------------------

 
 
10.8           Nothing in this Section shall require either party to breach any
obligation of confidentiality, pre-existing at the time of any request by the
other party, owed to any other person or entity.
 
11.
COMMUNICATION

 
Any and all notices and communications made hereunder or in connection with this
Agreement shall be made in writing and in English.  Any payment, notice, or
other communication required or permitted to be made or given to either party
pursuant to this Agreement shall be sufficiently made and deemed given on the
date of delivery if hand-delivered, couriered, or sent via Federal Express, UPS,
or DHL to the party, or on the date five (5) Business Days after it is sent to
the party by mail, international first class postage prepaid (followed up by fax
and electronic mail on the same day it is delivered), addressed to the party at
its address set forth or to such other address as it shall be designated by
written notice to the other party as follows:
 
 
In the case of PA:

 
 
PA LLC

 
1901 South Harbor City Boulevard

 
Suite 300

 
Melbourne, Florida 32901

 
U.S.A.

Fax: +1 321 723 7047
Attn:  Chief Executive Officer


 
In the case of Master Licensee:

 
 
Congoo, LLC

 
92 East Main Street

 
Suite 402

Somerville, New Jersey 08876Fax: (908) 707-4005
 
Attn.: President



12.
ASSIGNMENTS

 
Except as set forth below and with respect to sublicenses granted in accordance
with Section 3, this Agreement (or any rights, interests, or obligations set
forth hereunder) shall not be assignable by either party (or transferred by
operation of law) without the prior written consent of the other party, which
will not be unreasonably conditioned, withheld, or delayed.  Notwithstanding the
foregoing, the parties agree that at any time, either party may assign its
rights and obligations to any Affiliate of such party.

 
20

--------------------------------------------------------------------------------

 
 
13.
PATENT MARKING

 
 
Licensee, Affiliates, and Sublicensees shall mark all packaging and
documentation for Licensed Products, and when possible the Licensed Product
itself, with permanent and legible designation of the number of applicable
Licensed Patents and Intellectual Property in accordance with each country’s
applicable patent laws.

 
14.
TERMINATION

 
14.1           (a) Failure by PA or Licensee to comply with any of the material
terms contained in this Agreement shall entitle the other party to give to such
defaulting party written notice requiring it to cure the default.  If the
default is not cured within thirty (30) days after the receipt of the notice of
default, the notifying party shall be entitled (without prejudice to any of its
other rights conferred on it by this Agreement or applicable law) to terminate
this Agreement by giving notice to take effect immediately upon receipt by the
party in default.  The right of either party to terminate this Agreement shall
not be affected in any way by its waiver of, or failure to take action with
respect to, any previous default.
 
14.2           This Agreement shall automatically terminate if (i) either party
shall voluntarily or involuntarily go into liquidation or bankruptcy, takes
steps or prepare for such liquidation or bankruptcy, makes an assignment for the
benefit of creditors, or have a receiver or a trustee appointed for its
properties, unless such action is terminated or dismissed within ninety (90)
days of initiation thereof; (ii) either party is unable to pay its debts when
due or ceases to continue material business operations, or (iii) if Licensee
otherwise unwinds or dissolves its business.
 
14.3           Notwithstanding the foregoing Sections, PA may terminate this
Agreement by written notice at any time “for-cause”.  As used herein,
“for-cause” shall mean:  (a) fraud or misrepresentation with respect any
material obligations hereunder (including without limitation, the
representations and warranties contained in Section 9.2); (b) any change in the
information contained in Section 23 or violation of the covenants or obligations
contained therein; (c) Licensee has engaged in illegal conduct (under any
applicable law); or (d) Licensee assigns or sublicenses, or attempts to assign
or sublicense, this Agreement or any of the Licensed Technology in violation of
Section 3 hereof.
 
14.4           If not sooner terminated as provided or permitted herein or
extended by mutual agreement in writing, this Agreement shall automatically
terminate upon expiration of the Term.

 
21

--------------------------------------------------------------------------------

 

14.5           Upon termination of this Agreement for any reason, each party
shall promptly deliver or cause to be delivered to the other party all
Confidential Information, and Licensee shall promptly deliver or cause to be
delivered all Licensed Technology.  Upon termination of this Agreement, Licensee
shall no longer have the right to use the Licensed Technology or any
Units.  Notwithstanding the foregoing, in the event that PA terminates this
Agreement under Section 14.1 above, such termination shall be only a partial
termination and this Agreement will continue with respect to any Units already
Certified; provided, however, that (i) each party continues to be bound by any
and all terms, conditions, and obligations of this Agreement with respect to
such Units (including, without limitation, all reporting and payment obligations
hereunder), (ii) in the event of any further breach, violation, or
non-compliance of such terms, conditions, or obligations, PA may terminate this
Agreement pursuant to Section 14.1 with respect to such Units by written notice
to Licensee.
 
15.
RIGHTS AND OBLIGATIONS FOLLOWING TERMINATION

 
15.1           Termination of this Agreement, by expiration or otherwise for any
reason, shall not terminate (i) PA’s right to receive all undisputed payments
and royalties due and accrued and unpaid on the Effective Date of the
termination, (ii) Licensee’s license to use the Licensed Technology in order to
exercise its rights under the separate Marketing and Agency Fee Agreement
between PA and Licensee, effective December 24, 2009, and (iii) the rights and
obligations set forth in Sections 4, 5, 6, 8, 9 and 10.
 
15.2           Following any termination of this Agreement, by expiration or
otherwise (other than termination by PA pursuant to Sections 14.2 or 14.3
hereof), Licensee and its Sublicensees, may sell for a three (3) month period
after termination, in accordance with the terms of this Agreement, any Licensed
Product which was in process of manufacture or finished on the Effective Date of
the termination; provided, however, that with respect to these sales, Licensee
shall continue to be bound by all of its obligations under this Agreement,
including without limitation all reporting and payment obligations hereunder.
 
16.
[Reserved.]

 
17.
FORCE MAJEURE

 
A party shall not be liable for failure to act or delay upon fulfillment of all
or part of this Agreement, or any breach of this Agreement which is caused by or
due to acts to acts of nature, war, warlike condition, terrorism, revolution,
fire, or flood (each, a “Force Majeure Event”) during the duration of the Force
Majeure Event; provided, however, that if such failure to act or delay continues
for longer than ninety (90) days, then either party may otherwise terminate this
Agreement as provided herein.
 
22

--------------------------------------------------------------------------------


 
18.
COOPERATION ON DISPUTES


Each party shall reasonably cooperate with the other party in regard to any
inquiry, dispute or controversy in which the other party may become involved and
of which the other party may have knowledge.  Such cooperation shall include
disclosure of relevant documents and financial information, and interviews of
Licensee’s personnel.  Such obligation shall continue after the expiration or
termination of this Agreement.
 
[Reserved.]
 
19.
WAIVER

 
 
No waiver by either party to this Agreement of any breach or default of any of
the covenants or agreements set forth in this Agreement shall be deemed a waiver
as to any subsequent and/or similar breach or default.

 
20.
FAILURE TO PERFORM

 
 
If it becomes necessary for either party to undertake legal action against the
other because of a failure of performance due under the terms of this Agreement,
then the prevailing party shall be entitled to recover reasonable attorney’s
fees in addition to costs and necessary disbursements.

 
21.
GOVERNING LAWS; DISPUTES

 
THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE STATE
AND FEDERAL LAWS WITHIN THE JURISDICTION OF THE STATE OF NEW YORK, without
regard to conflicts of laws principles.  Any dispute or controversy arising out
of or connected with, or relief sought pursuant to, this Agreement shall be
finally settled by binding arbitration under the Rules of Arbitration of the
International Chamber of Commerce by one arbitrator appointed in accordance with
said Rules.  The venue of any such arbitration or other proceeding entered into
in connection herewith shall be New York, New York.  Judgment upon any
arbitration award may be entered in any court having jurisdiction.  The
proceedings shall be conducted in the English language.  Each party shall bear
its own costs in any arbitration hereunder.  The official and governing text of
this Agreement shall be English.


Notwithstanding the foregoing, in the event of any actual or threatened default
in or breach of any of the terms, conditions and provisions of Section 6,
Section 10, or Section 15 by Licensee, PA and its Affiliates shall have the
right to seek specific performance or injunctive relief in addition to any and
all rights and remedies at law or in equity, or hereunder, and all such rights
and remedies shall be cumulative.


23

--------------------------------------------------------------------------------


 
22.
GOVERNMENT REGULATIONS; ANTI-CORRUPTION


22.1           Licensee shall meet or exceed all regulatory standards
implemented by any applicable government for the design, construction, and
operation of the Units or the Licensed Technology, and any production and sale
of Licensed Products.  Licensee shall bear all costs and expenses associated
with meeting regulatory standards.  Licensee shall comply fully with all other
applicable laws, rules and regulations, including without limitation the United
States and any jurisdiction in the Territory.
 
22.2           Licensee has represented and warranted to PA, and hereby
reaffirms its representation, that no Affiliate, director, employee, or direct
or indirect owner of Licensee, or any representative, consultant or agent of
Licensee who will be involved in Licensee’s performance of the License Agreement
or the project contemplated under that agreement, is a Government Official,
political party official or candidate, or a close family member or designee of
such an official or candidate.  In the event that during the term of this
Agreement there is a change in the information contained in this paragraph,
Licensee agrees to make immediate disclosure to PA.  If, in PA’s sole and
absolute discretion, such change substantially detracts from or increases the
risks related to its relationship with Licensee, such changes will constitute
grounds for “for-cause” termination of this Agreement under Section 14.3.  In
addition, Licensee shall promptly advise PA of any material change in the
ownership interests in or management of Licensee.
 
22.3           Notwithstanding anything else in this Agreement to the contrary,
Licensee affirms that it, or its Affiliates, have not and will not, in
connection with the actions contemplated by this Agreement or in connection with
any other business involving PA, make, offer, promise, agree to make or
authorize any payment or transfer of anything of value, directly or indirectly
to: (i) any Government Official; (ii) any political party, party official or
candidate; (iii) any person while knowing or having reason to know that all or a
portion of the value will be offered, given or promised, directly or indirectly,
to anyone described in items (i) or (ii) above; (iv) any owner, director,
employee, representative or agent of any actual or potential customer of
Licensee or Sublicensee; (v) any director, employee, representative or agent of
PA or any of its affiliates; or (vi) any other person or entity, if such payment
or transfer would violate the laws of the country in which made or the laws of
the United States or the laws of any other relevant jurisdiction.  It is the
intent of the parties that no payments or transfers of value shall be made which
have the purpose or effect of public or commercial bribery, acceptance of or
acquiescence in extortion, kickbacks or other unlawful or improper means of
obtaining business or any improper advantage.  This Section does not, however,
prohibit the providing of reasonable and customary meals and entertainment in
the normal course of business or the giving of business mementos of nominal
value.
 
23.
FOREIGN GOVERNMENT APPROVAL OR REGISTRATION

 
 
If the law of any nation requires that this Agreement or any associated
transaction be either approved or registered with any governmental agency,
Licensee shall assume all legal obligations and costs to do so.


 
24

--------------------------------------------------------------------------------

 
 
24.
EXPORT CONTROL LAWS

 
 
Licensee shall use its best efforts to ensure compliance with, and shall observe
and abide by, all applicable United States and foreign laws, rules, and
regulations with respect any transfer of Licensed Technology or the PA System
hereunder or any related technical data from the United States and/or into
foreign countries (including without limitation the foreign countries within the
Territory), including, without limitation, the International Traffic in Arms
Regulations (ITAR), the Export Administration Regulations, and any applicable
rules or regulations promulgated by the United States Commerce Department or
Treasury Department.    PA represents and warrants that as of the date any
Licensed Technology or any portion of the PA System is delivered to Licensee,
all Licensed Technology and the PA System, as applicable, provided to Licensee
hereunder are exportable without restriction except to countries or nationals of
those countries to which exports are prohibited by the Export Administration
Regulations, the Office of Foreign Assets Control (“OFAC”) regulations, or any
applicable successor regulation thereto.  Each party that exports, re-exports or
imports any Licensed Technology or any portion of the PA System, as applicable,
assumes responsibility for complying with applicable laws and regulations,
including OFAC, and for obtaining required export and import authorizations.  To
facilitate Licensee's compliance with this Section, if any equipment, software
or other technology (including technical data, technical assistance or training)
provided to Licensee hereunder (or any component thereof) contains or concerns
encryption, PA will promptly provide in writing Licensee with information
relating to the type of encryption, level of encryption (measured by key lengths
in bits), Export Control Classification Number (ECCN), export license or export
license exception information, Commodity Classification Automated Tracking
System number (CCATS#) and any other similar information requested by Licensee.

 
25.
MISCELLANEOUS

 
25.1           No amendment or modification of this Agreement shall be valid or
binding upon the parties unless made in writing and signed by each party. There
are no third-party beneficiaries to this Agreement.  This Agreement and the
embody the entire understanding of the parties and shall supersede all previous
communications, representations, or undertakings, whether verbal or written,
between the parties relating to its subject matter, including but not limited to
any term sheet, letter of intent, memorandum of understanding, or similar
document related hereto.
 
25.2           Other than as may be specifically stated herein, Licensee shall
have the right to use the name or other designation of PA in connection with any
sale or promotion of Licensed Products without the express written consent of
PA.  Licensee shall be entitled to identify the source, but not the content, of
the Licensed Technology in a factual manner.

 
25

--------------------------------------------------------------------------------

 
 
25.3           If any provision of this Agreement shall be held to be invalid,
illegal, or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired; provided that
the essential benefits to the parties hereunder remain intact.
 
25.4           To the extent required by applicable United States laws, if at
all, Licensee agrees that Licensed Products will be manufactured in the United
States, or its territories, subject to such waivers as may be required, or
obtained, if at all, from the United States Department of Health and Human
Services, or its designee or such other authorized U.S. agency or
instrumentality.
 
25.5           The headings of the sections are inserted for convenience of
reference only, and are not intended to influence the interpretation of this
Agreement.
 
25.6           Licensee agrees that the employees, consultants, and agents of
Licensee will not for any purpose be considered employees, consultants, or
agents of any PA Party and that Licensee assumes full responsibility for the
actions of such parties while performing services under and taking actions
contemplated by this Agreement, and shall be solely responsible for their
supervision, daily direction and control, payment of salary (including
withholding income taxes and social security), worker’s compensation and
disability benefits.  PA agrees that the employees, consultants, and agents of
PA will not for any purpose be considered employees, consultants, or agents of
Licensee and that PA assumes full responsibility for the actions of such parties
while performing services under and taking actions contemplated by this
Agreement, and shall be solely responsible for their supervision, daily
direction and control, payment of salary (including withholding income taxes and
social security), worker’s compensation and disability benefits.
 
25.7           Nothing herein shall prohibit or limit either party’s right to
seek injunctive relief in connection with this Agreement or any dispute arising
in connection with the relationship contemplated hereby.
 
25.8           No party shall issue any press release or make any public
statement regarding the terms of this Agreement, unless required by applicable
laws or regulations, including, without limitation, any filings as required by
applicable securities laws or the United States Securities and Exchange
Commission.  Neither party shall make reference to the other in a press release
or any other written statement connected with public media in connection with
this Agreement, except with the prior written approval of the other party, which
shall not be unreasonably withheld.  The parties shall not use, nor permit to be
used by any other person or entity, the name of any other party, nor any
adaptation thereof, or the name of any other party’s employees in any
advertising, promotional or sales literature or for any other purpose without
the prior written permission of the other party.

 
26

--------------------------------------------------------------------------------

 
 
25.9           This Agreement may be executed in counterparts, and by facsimile
or electronic transmission.
 
[SIGNATURES ON PAGE TO FOLLOW]

 
27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused these presents to be
executed in manner and form sufficient to bind it as of the day and year first
above written.
 
Witnesses:
 
Congoo, LLC
         
By:
/s/ Ash Nashed
By:
  
 
Name:
Ash Nashed
Name:
  
 
Title:
   
         
PA LLC, a Delaware limited liability
   
company f/k/a PetroAlgae, LLC
     
By:
  
   
Name:
  
 
By:
/s/ Ottmar Dippold
   
Name:
Ottmar Dippold
   
Title:
  

 
Signature Page to Master License Agreement

 
28

--------------------------------------------------------------------------------

 

List of Exhibits
 
to  License Agreement
 
Exhibit “A”:
Technical Description of Licensed Technology
   
Exhibit “B”:
Licensed Patents and Intellectual Property
   
Exhibit “C”:
Description of Software
   
Exhibit “D”:
Schedule of Payments for Licensing Fees
   
Exhibit “E”:
Service and Support Agreement
   
Exhibit “F”:
Capitalization Structure


 
29

--------------------------------------------------------------------------------

 